Name: Council Directive 93/57/EEC of 29 June 1993 amending the Annexes to Directives 86/362/EEC and 86/363/EEC on the fixing of maximum levels for pesticide residues in and on cereals and foodstuffs of animal origin respectively
 Type: Directive
 Subject Matter: European Union law;  plant product;  deterioration of the environment;  foodstuff;  means of agricultural production;  animal product;  health
 Date Published: 1993-08-23

 Avis juridique important|31993L0057Council Directive 93/57/EEC of 29 June 1993 amending the Annexes to Directives 86/362/EEC and 86/363/EEC on the fixing of maximum levels for pesticide residues in and on cereals and foodstuffs of animal origin respectively Official Journal L 211 , 23/08/1993 P. 0001 - 0005 Finnish special edition: Chapter 3 Volume 52 P. 0003 Swedish special edition: Chapter 3 Volume 52 P. 0003 COUNCIL DIRECTIVE 93/57/EEC of 29 June 1993 amending the Annexes to Directives 86/362/EEC and 86/363/EEC on the fixing of maximum levels for pesticide residues in and on cereals and foodstuffs of animal origin respectivelyTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1), and in particular Article 11 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas it appears desirable to update the nomenclature in Annex I to each of Directives 86/362/EEC and 86/363/EEC to conform with Commission Regulation (EEC) No 2587/91 (3); Whereas it also appears desirable to enlarge the scope of Annex I to Directive 86/362/EEC to include husked rice and semi-milled or wholly milled rice in addition to paddy or rough rice, since a significant proportion of rice is put into circulation as such; Whereas, in the light of technical and scientific progress and the requirements of public health and agriculture, it is now desirable to supplement Annex II to Directive 86/363/EEC in respect of the provisions for the establishment of maximum levels for birds' eggs and egg yolks and to establish levels for the pesticides therein listed; whereas, for clarity, it appears desirable to present a consolidated version of the said Annex; Whereas it is also desirable, on the same grounds, to amend Directives 86/362/EEC and 86/363/EEC by adding provisions relating to further pesticide residues for cereals and foodstuffs of animal origin, namely acephate, benomyl, carbendazim, chlorpyrifos, chlorpyrifos-methyl, chlorthalonil, cypermethrin, deltamethrin, fenvalerate, glyphosate, imazalil, iprodione, mancozeb, maneb, methamidophos, metiram, permethrin, procymidone, propineb, thiophanate-methyl, vinclozolin, zineb; Whereas, however, available data are insufficient for certain pesticide-cereal/foodstuffs of animal origin combinations as appropriate; whereas a period of time, not exceeding four years, will be necessary to generate such data; whereas, therefore, maximum levels should be established on the basis of such data by 1 January 1998 at the latest; whereas failure to provide satisfactory data would normally result in the establishment of levels at the appropriate limit of determination; Whereas, in order better to estimate dietary intake of pesticide residues, it is prudent to establish simultaneously, where possible, maximum residue levels for individual pesticides in all major components of the diet; whereas these levels represent the use of minimum quantities of pesticide to achieve adequate control, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable; Whereas the maximum residue levels established in the current Directive will have to be reviewed in the framework of the re-evaluations of active substances provided for in the work programme established in Article 8 (2) of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (4), HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 86/362/EEC is hereby amended as follows: 1. Annex I shall be replaced by the following: /* Tables: see OJ */ /* Tables: see OJ */ Article 2 Directive 86/363/EEC is hereby amended as follows: 1. Annex I shall be replaced by the following: /* Tables: see OJ */ Part A, and shall be amended and re-presented as follows: /* Tables: see OJ */ 'PART B Pesticide residues Maximum levels in mg/kg (ppm) of meat, including fat, preparations of meat, offals and animal fats listed in Annex I under heading Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 for milk and milk products listed in Annex I under heading Nos 0401, 0402, 0405 00 and 0406 of shelled fresh eggs, for birds' eggs and egg yolks listed in Annex I under heading Nos 0407 00 and 0408 1. ACEPHATE 0,02* 0,02* 0,02* 2. BENOMYL 3. CARBENDAZIM 4. THIOPHONATE METHYL sum expressed as carbendazim 0,1* 0,1* 0,1* 5. CHLOROTHALONIL 0,01* 0,01* 0,01* 6. GLYPHOSATE 0,5 ex 0206 pig kidney 2 ex 0206 cattle, goat and sheep kidney 0,1* other products 0,1* 0,1* 7. IMAZALIL 0,02* 0,02* 0,02* 8. MANCOZEB 9. MANEB 10. METIRAM 11. PROPINEB 12. ZINEB sum expressed as CS2 0,05* 0,05* 0,05* 13. METHAMIDOPHOS 0,01* 0,01* 0,01* 14. IPRODIONE 15. PROCYMIDONE 16. VINCLOZOLIN (sum of compounds and all metabolites containing the 3,5-dichloroaniline moiety expressed as 3,5 dichloroaniline) 0,05* 0,05* 0,05* * Indicates lower limit of analytical determination.' Article 3 Member States shall bring into force, not later than 31 December 1993, the laws, regulations or administrative provisions necessary to comply with this Directive. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 29 June 1993. For the Council The President S. AUKEN (1) OJ No L 221, 7. 8. 1986, p. 37. Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48). (2) OJ No L 221, 7. 8. 1986, p. 43.(3) OJ No L 259, 26. 7. 1991, p. 1.(4)() (b) (c) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter (a) : 0,1* (b) : 0,05* (c) : 0,02*.(5)() (b) (c) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter (b) : 0,05*(6) In the case of foodstuffs with a fat content of 10 % or less by weight, the residue is related to the total weight of the boned foodstuff. In such cases, the maximum level is one-tenth of the value related to fat content, but must be no less than 0,01 mg/kg.(7) In determining the residues in raw cow's milk and whole cream cow's milk, a fat content of 4 % by weight should be taken as a basis. For raw milk and whole cream milk of another animal origin the residues are expressed on the basis of the fat. For the other foodstuffs listed in Annex I under heading Nos 0401, 0402, 0405 00 and 0406: - with a fat content of less than 2 % by weight, the maximum level is taken as half that set for raw milk and whole cream milk, - with a fat content of 2 % or more by weight, the maximum level is expressed in mg/kg of fat. In such cases, the maximum level is 25 times that set for raw milk and whole cream milk.(8) For eggs and egg products with a fat content higher than 10 % the maximum level is expressed in mg/kg fat. In this case the maximum level is 10 times higher than the maximum level for fresh eggs.(9) Footnotes (1), (2) and (3) do not apply in cases where the lower limit of analytical determination is indicated.(10)() Should levels not be adopted by 1 January 1998, the following maximum level shall apply: 0,05*.